Citation Nr: 1047140	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for gout.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for bilateral wrists carpal 
tunnel syndrome, to include peripheral neuropathy with essential 
tremor.

4.  Entitlement to service connection for acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD), 
nervousness, depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 14 years active duty service ending in December 
1973, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2008 and October 2008 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions by sending notice compliant 
with Kent v. Nicholson, 20 Vet. App. 1 (2006); obtaining VA 
treatment records from the VA Medical Center in Oakland Park, 
Florida; obtaining Social Security Administration (SSA) records; 
taking appropriate action to request treatment records from the 
VA medical facility in Cincinnati, Ohio; obtaining the consents 
to the release of medical records for Luis R. Zaldivar, Ph.D. and 
Dr. Jane Bunsic; and providing supplemental statements of the 
case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appeared at Board hearing in October 2007.  The 
hearing was intended to be a videoconference hearing, but due to 
technical problems, only audio transmission was possible.  The 
Veteran was given the option of having the hearing rescheduled, 
but he elected to proceed with an audio only hearing.  A 
transcript is of record.    

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While 
the Veteran is specifically seeking service connection for PTSD, 
a January 1961 service treatment record shows that the Veteran 
was treated for nervousness. A June 2003 VA treatment record 
shows that the Veteran had anxiety.  A September 2003 VA 
treatment record also reflect depression.  Accordingly, the issue 
has been redescribed as reflected on the first page of this 
decision.

The issue of entitlement to service connection for acquired 
psychiatric disability, to include PTSD, nervousness, depression 
and anxiety, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for gout was denied by a September 2002 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for gout has been 
received since the September 2002 rating decision.

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to herbicide 
agents.

4.  Gout was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is gout otherwise 
related to such service, including herbicide exposure.

5.  Bilateral wrists carpal tunnel syndrome, to include 
peripheral neuropathy with essential tremor, was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is bilateral wrists carpal tunnel syndrome, to 
include peripheral neuropathy with essential tremor, otherwise 
related to such service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied entitlement 
to service connection for gout is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
September 2002 denial of service connection for gout, and the 
claim of service connection for gout is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307 (2010).

4.  Bilateral wrists carpal tunnel syndrome, to include 
peripheral neuropathy with essential tremor, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue of 
reopening the Veteran's claim for service connection for gout, no 
further discussion of VCAA is necessary at this point.  

For the Veteran's service connection claim for peripheral 
neuropathy, the RO provided the appellant pre-adjudication notice 
that addressed Agent Orange claims by a letter dated in November 
2003.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice for 
peripheral neuropathy and gout in January 2005 and March 2006, 
subsequent to the January 2004 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  

While the January 2005 and March 2006 notices were not provided 
prior to the January 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claims 
were subsequently readjudicated in September 2007 an October 2009 
supplemental statements of the case, following the provision of 
notice in January 2005 and March 2006.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records; obtained SSA 
records; assisted the Veteran in obtaining evidence and afforded 
the Veteran the opportunity to give testimony before the Board at 
an audio conference hearing in October 2007.  

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
The Board notes that VA examinations are not warranted in this 
case.  As discussed in detail later in this decision, the Board 
does not find the Veteran's statements regarding the claimed 
incident of gout in service to be credible, and he has not 
otherwise submitted any medical evidence suggesting a nexus to 
service or to Agent Orange exposure.  Furthermore, the evidence 
of record does not contain competent evidence that bilateral 
wrists carpal tunnel syndrome, to include peripheral neuropathy 
with essential tremor, may be associated with any in-service 
event or to Agent Orange.
 
In its October 2008 remand, the Board noted that all available 
records were provided by SSA.  The Board noted that the following 
medical records cited in the December 2005 SSA decision were not 
associated with the Veteran's claims file: a January 2005 
psychological consultive evaluation by Dr. Zaldivar, and a 
February 2005 internal medicine consultive examination from Dr. 
Jane Bunsic.  Per the Board's October 2008 remand instructions, 
the RO contacted the Veteran to obtain consent to the release of 
medical records from Luis R. Zaldivar, Ph.D. and Dr. Jane Bunsic.  
The Veteran's completed forms were received in November 2008.  
The Veteran had noted that both were employed at the Oakland Park 
VA medical facility.  VA treatment records from that facility 
were obtained.  However, there was not one entry from either Dr. 
Zaldivar or Dr. Bunsic reflected in the VA treatment records.  
Nevertheless, no additional development is necessary since the 
Veteran has provided all the information available regarding Dr. 
Zaldivar and 
Dr. Bunsic.    

Overall, all known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.


New and Material Evidence

One of the issues before the Board is whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for gout.  Applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New 
evidence means evidence not previously submitted.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence relates to an unestablished 
fact necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of last final decision, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It appears to the Board by rating decision in January 2004, the 
RO had in effect reopened the Veteran's claim when it had 
adjudicated the claim based on the merits.  Although the RO may 
have determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that determination 
and must nevertheless consider whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The evidence of record at the time of the September 2002 rating 
decision consisted of service treatment records that were silent 
for any complaints of, treatments for, or diagnosis of gout; 
reports of medical examinations from February 1962 to December 
1973 that did not indicate that the Veteran had gout; February 
1962 to January 1980 reports of medical history in which the 
Veteran checked the appropriate box to deny arthritis and swollen 
or painful joints, and did not indicate any gout; June 1995 to 
January 2001 VA treatment records reflecting treatment for gout; 
and a February 2002 letter from a VA physician at the Oakland 
Park Clinic, who stated that the Veteran has had gout for nearly 
30 years (which the Board would date the onset to 1972).

The RO denied the Veteran's claim for service connection for gout 
because the evidence did not show any relationship between gout 
and military service. 

Evidence received since the September 2002 decision includes a 
June 2003 VA treatment record with a notation that the Veteran 
had gout attacks in 1973.  Although it appears that this may have 
been based on the Veteran's self-reported history, the Board 
presumes it to be credible for purposes of reopening the claim.  
The Board finds that this evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim of service 
connection for gout; is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, as new and material evidence has been received, the 
Board finds that the claim of entitlement to service connection 
for gout is reopened.  38 U.S.C.A. § 5108.

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of her service as shown by service records, the official history 
of each organization in which she served, her medical records and 
all pertinent medical and lay evidence").   In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that she experiences at 
any time because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

I.  Gout

When the Veteran's original claim was received in March 2002, he 
reported experiencing gout in service from 1968 to 1969.  As will 
be seen below, while the Board finds that the Veteran is 
competent to report symptoms of gout, the Board does not find the 
Veteran's assertion of inservice symptomatology with continuing 
symptoms since service to be credible. 
      
Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of gout.  Although the Veteran is 
competent to report symptoms he has experienced, it does not 
appear to the Board that the Veteran reported such symptoms of 
his joints in service.  This is contrary to his current 
assertions.  Service treatment records show that the Veteran 
reported other disorders in service.  However, there is no 
documentation of any complaints suggestive of gout.  In fact, in 
reports of medical history in connection with examinations (both 
active duty and reserve) from February 1962 to January 1980, the 
Veteran checked the appropriate boxes to deny arthritis, swollen 
or painful joints, or foot trouble.  If (as the Veteran now 
claims) he had symptoms of gout in service, it is reasonable to 
expect that he would have reported such to military medical 
personnel during these examinations.  After all, the express 
purpose of the separation examination and form eliciting history 
from the Veteran was to document any ongoing service-related 
problems.  However, he expressly denied such complaints.  
Moreover, clinical examination by medical personnel did not 
result in any notation of gout.  Overall, the Veteran's current 
assertions regarding inservice symptoms are inconsistent with 
what he reported while in service.  This diminishes the 
credibility of his current statements. 

The earliest evidence of treatment post service is from June 
1995.  The Board emphasizes the multi-year gap between discharge 
from active duty service (1995) and initial reported symptoms 
related to gout in approximately 1973 (nearly a 22-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The Veteran's current statements regarding the time of onset of 
gout is also inconsistent with what he told a medical care 
provider in May 2000.  A VA clinical record at that time includes 
a notation that the first attack of gout was 12 years prior.  
This would date the onset to approximately 1988, a number of 
years after the Veteran's discharge from service. 

When the Veteran was asked at the Board audio conference hearing 
in October 2007 as to when he first experienced gout, the Veteran 
testified that he was treated approximately a year and a half 
after returning from Vietnam.  He reported that liquid was 
drained from his knees at the VA in Cincinnati, Ohio.  Per the 
Board's October 2008 remand instructions, the RO had tried to 
obtain treatment records from the VA medical facility in 
Cincinnati, Ohio.  In a November 2008 letter, the Cincinnati VA 
medical facility responded that there are no records of the 
Veteran under the social security number and birth date provided.  
However, the VA medical facility did note that there were records 
for a patient with the same first and last name, and middle 
initial, but different social security number.  A review of the 
record shows that the Veteran has only one social security number 
of record, which the RO correctly supplied to the VA medical 
facility.  There is no indication that the Veteran has used 
another.   

Additionally, a December 2005 SSA decision notes that a 
psychological consultive evaluation by Dr. Zaldivar in January 
2005 showed that the Veteran complained about having gout for 25 
years, which would date the onset to 1980.  Again, this is 
inconsistent with the Veteran's assertions regarding inservice 
onset.   

These inconsistencies in the record weigh against the Veteran's 
credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

It appears to the Board that the February 2002 letter and the 
June 2003 VA treatment record reflect history provided by the 
Veteran.  Thus, this is not evidence that gout occurred in 
service and that the Veteran's current disability is related to 
service.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
 
The Board has weighed the Veteran's statements as to service 
onset and a continuity of symptomatology since service and finds 
his current recollections and statements made in connection with 
a claim for VA compensation benefits to be of lesser probative 
value than his previous more contemporaneous in-service history, 
findings at service separation, and the absence of complaints or 
treatment for years after service.  For these reasons, the Board 
finds that the weight of the evidence is against the Veteran's 
claim.   

The Veteran's alternative contention that his gout is related to 
Agent Orange exposure is discussed later in this decision. 

II.  Bilateral Wrist Disability

The Board acknowledges that the Veteran is also specifically 
claiming that bilateral wrists carpal tunnel syndrome, to include 
peripheral neuropathy with essential tremor, is due to herbicide 
exposure.  The Board notes, however, that all theories of 
entitlement must be considered.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects 
the VA "to fully and sympathetically develop the veteran's claim 
to its optimum before deciding it on the merits").       

The Board notes that service connection on a direct basis is not 
warranted.  Service treatment records are silent for any 
complaints of, treatments for, or diagnosis of any bilateral 
wrist disability.  Service treatment records reflect that the 
Veteran sought treatment for various disorders.  Reports of 
medical examination from January 1963 to December 1973 show that 
clinical evaluation of the Veteran's upper extremities was 
normal.  There was no indication of any wrist disability.  On 
reports of medical history from February 1962 to January 1980, 
the Veteran marked the appropriate box to deny a past and current 
history of bone, joint or other deformity.  When asked if he ever 
had any injury other than those noted, the Veteran marked the 
appropriate space to indicate, "no."  When asked in January 
1963 if he had consulted or been treated by clinics, healers, or 
other practitioners within the past 5 years, the Veteran did mark 
the appropriate space to indicate, "yes," but listed another 
disorder.  The Veteran did not indicate any wrist disability. 

VA treatment records show that the Veteran was first seen for his 
wrist in July 2003.  While not determinative by itself, it is 
also significant that there is no evidence of bilateral wrists 
carpal tunnel syndrome, to include peripheral neuropathy with 
essential tremor, for approximately 30 years after service.  This 
lengthy period without complaint or treatment after service also 
suggests that there has not been a continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The December 2005 SSA decision noted that an internal medical 
consultative examination performed by Dr. Jane Bunsic in February 
2005 revealed peripheral neuropathy with difficulty handing 
objects with the hands bilaterally.  

III.  Agent Orange

The Board acknowledges that the Veteran's main contention is that 
his bilateral wrists carpal tunnel syndrome, to include 
peripheral neuropathy with essential tremor, is due to Agent 
Orange exposure.  In a statement dated in November 2008, the 
Veteran asserted that being in ammunition supply exposed him to 
heavy combat areas when he was in Vietnam.  He reported being 
constantly exposed to Agent Orange.  The Veteran has also 
asserted that gout is due to herbicide exposure.

Applicable law also provides that a veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  

Regulations further provide, in pertinent part, that if a veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus; Hodgkin's 
disease; Ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina); All chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's 
lymphoma; Parkinson's disease; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant schwannoma 
including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; malignant mesenchymoma; 
malignant granular cell tumor; alveolar soft part sarcoma; 
epithelioid sarcoma; clear cell sarcoma of tendons and 
aponeuroses; extraskeletal Ewing's sarcoma; congenital and 
infantile fibrosarcoma; and malignant ganglioneuroma.  For 
purposes of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 C.F.R. 
§ 3.309(e); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis (ALS), 
chronic persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders (other 
than certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, brain 
tumors, light chain-associated (AL) amyloidosis, endometriosis, 
adverse effects on thyroid homeostasis, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003).

On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  Diseases Associated with Exposure to Certain Herbicide 
Agents, 75 Fed. Reg. 53202 (Aug. 31, 2010)(to be codified at 38 
C.F.R. pt. 3).  When citing to 38 C.F.R. § 3.309(e), above, the 
Board has included the aforementioned changes.

Here, exposure to herbicide agents is presumed given that service 
personnel records show that the Veteran served in Vietnam during 
the applicable time period.  See 38 U.S.C.A. §§ 1116, 1154.  

The Board acknowledges that acute and subacute peripheral 
neuropathy is listed under presumption provisions.  However, 
38 C.F.R. § 3.307(a)(6)(ii) provides that acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military 
service.  38 C.F.R. § 3.307(a)(6)(ii).  As noted above, the 
Veteran stated that he was exposed to Agent Orange while in 
service.  It was 30 years after service when the Veteran was seen 
for bilateral wrist disability.  Thus, the Veteran's disability 
does not fall within the scope of the regulatory presumption for 
acute and subacute peripheral neuropathy.  There is otherwise no 
competent evidence suggesting a nexus to service. 

The Board acknowledges that in a statement received in September 
2007, the Veteran stated that 9 or 10 doctors had told him that 
his bilateral wrists carpal tunnel syndrome, to include 
peripheral neuropathy with essential tremor, was caused by Agent 
Orange.  The Board notes that a lay person's account of what a 
doctor purportedly said is too attenuated and inherently 
unreliable to constitute "medical" evidence.   Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  There is otherwise no 
supporting medical evidence of record.

With regard to the claim that the Veteran's gout is related to 
herbicide exposure, this disorder is not included in the list of 
diseases associated with exposure to certain herbicide agents.  
See 38 C.F.R. § 3.309(e).  Nevertheless, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. §  
3.309(e), but exposure to an herbicide is presumed or proven by 
the evidence, as is the case here, the claimant may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) at least 
theoretically, by submitting medical evidence of a nexus between 
the disease and exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The 
Court has specifically held that the provisions set forth in 
Combee are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, there is 
no competent evidence suggesting any nexus to herbicide exposure 
during service. 

The Board acknowledges the Veteran's assertions that his gout and 
bilateral wrists carpal tunnel syndrome, to include peripheral 
neuropathy with essential tremor, are related to herbicide 
exposure.  However, the Veteran is not competent to provide a 
link between gout and bilateral wrists carpal tunnel syndrome (to 
include peripheral neuropathy with essential tremor), and 
herbicide exposure.  See Barr, 21 Vet. App. 303.  Overall, the 
Veteran has not submitted any such medical evidence suggesting 
such a link.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claims of entitlement to service connection for gout and for 
bilateral wrists carpal tunnel syndrome, to include peripheral 
neuropathy with essential tremor.


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for gout.  To this extent, the 
appeal has been granted.  

Entitlement to service connection for gout is not warranted.  
Entitlement to service connection for bilateral wrists carpal 
tunnel syndrome, to include peripheral neuropathy with essential 
tremor, is not warranted.  To this extent, the appeal is denied.




REMAND

The remaining issue before the Board is entitlement to service 
connection for acquired psychiatric disability, to include PTSD, 
nervousness, depression and anxiety.

During the course of the appeal, the provisions of 38 C.F.R. 
§ 3.304(f) pertaining to PTSD were amended.  Specifically, an 
amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  
See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment 
eliminated the requirement for corroboration that the claimed in-
service stressor occurred if a stressor claimed by the Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA had contracted confirms that the 
Veteran's symptoms are related to the claimed stressor, provided 
that the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service.  

Some of the pertinent evidence in the file refers to the fact 
that the Veteran feared for his life at certain times when in 
Vietnam.  In an undated PTSD questionnaire, the Veteran reported 
being stationed deep in a jungle and every night, the enemy would 
shoot rockets and mortar fire to blow up the ammunition supply 
points.  He stated that there were hours of very heavy fire 
fighting that were very stressful and frightening.  Many times, 
he thought he would be killed.  In view of the regulatory 
amendment, the Board believes additional development is necessary 
before the Board may proceed with appellate review.  

Furthermore, a January 1961 service treatment record shows that 
the Veteran was treated for nervousness.  Post service, a June 
2003 VA treatment record shows that the Veteran had anxiety after 
returning from Vietnam.  A September 2003 VA treatment record 
also reflect depression.  With in-service and post-service 
acquired psychiatric disability, the Board notes that a VA 
examination is also appropriate. 



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination (by a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
had contracted) to ascertain if the Veteran 
suffers from PTSD related to fear of 
hostile military activity, and to determine 
the diagnosis of any other current acquired 
psychiatric disability, including 
nervousness, depression and anxiety.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Appropriate psychological 
testing, including specific tests for PTSD, 
should be accomplished.  

a)  The examiner should then clearly report 
whether a medical diagnosis of PTSD is 
warranted.  If so, the examiner should then 
offer an opinion as to whether the claimed 
stressor related to fear of hostile 
military action is adequate to support the 
diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed 
stressor. 
		
b) The examiner should also determine 
whether it is it at least as likely as not 
(a 50% or higher degree of probability) 
that acquired psychiatric disability, to 
include nervousness, depression and 
anxiety, is causally related to service.

Rationales should be provided.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for acquired psychiatric disability, to 
include PTSD, nervousness, depression and 
anxiety.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


